Bryan, J.,
delivered the opinion of the Court.
The question in this case relates to the application of payments. If the accommodation draft has not been paid in point of law, the judgment below was correct. There was a continuous account between the plaintiffs and John Dillahay, kept by the plaintiffs alone, and reaching from February 4th, 1880, to March 30th, 1882. This draft is charged as one of the debits against John Dillahay. The credits are more than sufficient to extinguish this draft, and all the debits antecedent to it. Under these circum*158stances it is settled that the credits must be applied to the settlement of the earlier items on the debit side ■ of the account. The draft was therefore in point of law paid. The Court properly rejected the defendant’s first prayer; but erred in rejecting the second and in making the ruling mentioned in the bill of exceptions. Neidig vs. Whiteford, 29 Md., 178.
(Decided 14th May, 1884.)
Judgment reversed,, without awarding a new trial.